DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9, 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9521884 (Matsuzawa et al.).
Regarding claims 1 and 16, ‘884 discloses: A woven flame resistant (FR) textile (figs. 2 and 3; woven fabric inherently would require obtaining warp and weft yarns; weaving warp and weft yarns perpendicular to each other) comprising a plurality of warp yarns (15 and 17) in a warp direction of the FR textile interwoven with a plurality of weft yarns (16 and 18) in the weft direction approximately perpendicular to the warp direction (figs. 2 and 3), wherein greater than 95% by number of the 17; and ‘884 explicitly states, “In the fastener chain according to the invention, the flame retardant polyester fiber is preferably configured at a ratio of 50% or more to 100% or less of the warps (par. 31, ‘Means for solving the problem’) are inherent FR polyester yarns having between about 1500 and 3500 ppm of a phosphorous based FR chemistry (warp and weft are disclosed as multifilament yarns which are inherently extruded, molten polymer; and the flame retardant warp yarns are disclosed as polyester including 3000ppm to 20000ppm phosphorous of which 3000ppm is within and overlapping the claimed range), wherein the weft yarns (18 disclosed as polyester absent flame retardant material) comprise polyester yarns, wherein the FR textile comprises more weft yarns by weight than warp yarns (‘884 discloses, “…in FIGS. 2 and 3, yarns constituted by one group with two yarns, which are inserted and doubled, are expressed as one weft 16 for simply expressing the drawings.[par.15]”; the fabric of embodiment shown in figs. 2 and 3 therefore have more weft yarns by weight than warp yarns as claimed), and wherein the FR textile comprises about 1000 ppm or less of the phosphorous based FR chemistry (‘884 discloses: “the content of phosphorus in the fastener tape 10 is preferably set to 700 ppm or more to 10000 ppm or less”; which is within and overlapping the claimed range).
Regarding the claimed and disclosed/taught ranges from claims 1 and 16, the MPEP 2144.05 is clear: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Regarding claims 2 and 17, ‘884 fully discloses the weft yarns do not contain any phosphor so they have less than 100ppm phosphorous based chemistry.
Regarding claims 3 and 18, ‘884 fully discloses, “…in FIGS. 2 and 3, yarns constituted by one group with two yarns, which are inserted and doubled, are expressed as one weft 16 for simply expressing the drawings.[par.15]”; the fabric of embodiment shown in figs. 2 and 3 therefore have more weft yarns by weight which is equivalent to ‘at least about 51% by weight than warp yarns as claimed.
Regarding claims 4 and 5 and corresponding claims 19 and 20; the claims are drawn to measured properties or functional capabilities.  
With respect to the product claims 4 and 5, the MPEP is clear:
“PRODUCT AND APPARATUS CLAIMS - WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not (MPEP 2112.01).”
Since all structural limitations are disclosed the claimed properties or functions are presumed to be inherent as the prior art has the same structure and presumably the same properties/functional capabilities of the identical claimed structure.  The burden is shifted to applicant to prove the prior art does not provide the claimed properties/functions.
In regards to the claimed measured test results in claims 4 and 5 and corresponding claims 19 and 20, in comparison to stated national standards, the mere existence of the stated national standards establish a clear case of prima facie obviousness in that it would have been obvious to one of ordinary skill in the art of flame retardant materials at the time of filing the invention to attempt to provide flame retardant materials that pass the stated national standards.
 ‘884 clearly discloses a woven fabric which is an article and a textile as per claims 9 and 23.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘884 (Matsuzawa et al.) in view of US 20120015575 (Fuchs et al.).
‘884 discloses/teaches all claimed limitations above and does teach the textiles commonly being treated with a further flame retardant so as to enhance flame retardance of the material (background art, par. 6); but does not teach that the flame retardant is fluorine free and a durable water repellent material.
However, ‘575 is referenced as it teaches, “It is known to treat textile fabrics such as wovens, knits or nonwovens with aqueous dispersions to endow the fabrics with desired properties. A water-repellent effect is an example of such a desired property. Water-repellent properties on textiles are achieved by using, inter alfa, aqueous dispersions of fluorine-containing products. However, such products are costly and can entail environmentally harmful influences (background of the invention, par. 2).”
Further, ‘575 states, “The invention described herein below has for its object to provide compositions that have high stability even after prolonged storage, that do not contain any fluorine compounds and that provide excellent water-repellent properties on textile fabrics such as wovens, knits or nonwovens, and also a process for obtaining excellent water-repellent properties on textile fabrics (Summary of invention).”
Therefore it would have been obvious to one of ordinary skill in the art of textile engineering and design to modify the flame retardant treatment taught by ‘884 to further include a fluorine free, durable water repellent treatment so as to provide a woven fabric with high stability even after prolonged storage that do not contain environmentally harmful fluorine components resulting in a flame retardant woven fabric with excellent water repellent properties/durability.
Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4365655 (Feinberg) in view of US 9521884 (Matsuzawa et al.).
Regarding claim 10, ‘655 discloses: 
A flame resistant (FR) textile (10) comprising a plurality of warp yarns (12) in a warp direction of the FR textile interwoven with a plurality of weft yarns (14) in the weft direction approximately perpendicular to the warp direction (fig. 2), wherein the 14) comprise inherent FR yarns, the warp yarns (12) comprise polyester yarns (par. 16 brief summary and claim 1).
Regarding claim 11, the warp yarns are disclosed as only polyester so they do comprise less than 100 ppm of phosphor.
Regarding claim 12, ‘655 discloses, “It is emphasized that the respective thicknesses and densities of the warp and weft threads can be varied so as to alter the proportion that the matrix fiber content bears to the total. It has been found, for example, that the matrix fiber content may successfully be varied from about 50%, by volume, of the total content to about 75%, by volume, thereof. This variation is based upon the flame retardancy of the matrix fabric. That is, the higher the flame retardancy of the matrix fabric, the smaller the amount of matrix fabric required.”  This citation shows ‘655 contemplates the variation of warp and weft thread content and therefore weight so as to arrive at the desired flame retardancy vs. strength of the textile.  Also per claim 12, about 50% volume of matrix or weft is considered to be within the scope of claimed “at least about 51% by weight warp yarns”, so in that respect claim 12 is fully disclosed.
Regarding claim 15, a woven fabric with flame retardance is disclosed which is a ‘FR textile article’ as claimed.
‘655 does not teach claimed FR weft yarns as being made from the claimed range of polyester and phosphor materials; newly claimed ‘greater than 95% by number’ of the weft yarns being the FR polyester; the textile comprising at least about 51% by weight warp yarns; the textile passing claimed public/national fire safety standards; nor the claimed ppm range of phosphor in the textile.
polyester including 3000ppm to 20000ppm phosphorous of which 3000-3500ppm is within and overlapping the claimed range to provide yarn with the desired strength from the polyester and the desired flame retardance from the phosphor.
Therefore it would have been obvious to one of ordinary skill in the art of flame retardant textiles at the time of filing the invention to modify the FR weft yarn material of ‘655 to use polyester/phosphor blend as taught by ‘884 so as to provide a FR textile with the desired strength/durability of polyester and flame retardance of phosphor. 
With regard to newly added greater than 95% percentage by number of weft yarn imitations now in claim 10, ‘655 discloses, “It is emphasized that the respective thicknesses and densities of the warp and weft threads can be varied so as to alter the proportion that the matrix fiber content bears to the total.”  This citation shows ‘655 contemplates and recognizes the variability of warp and weft density so as to arrive at the desired flame retardancy vs. strength of the textile.  
Regarding newly added percentage limitations, ‘884 explicitly states, “In the fastener chain according to the invention, the flame retardant polyester fiber is preferably configured at a ratio of 50% or more to 100% or less of the warps (par. 31, ‘Means for solving the problem’). ‘884 teaches this percentage with regards to the warps but this limitation can also be applied to the weft yarns of ‘655 as both ‘884 and ‘655 only use FR yarns in one direction of the fabric.  The teaching taken from ‘884 is that it is known to provide a FR yarn in a percentage range that encompasses and discloses the claimed range in one direction of a woven fabric to arrive at the desired flame retardancy for the specific end use of the FR textile. 
Further regarding claim 10, ‘884 discloses: “the content of phosphorus in the fastener tape 10 is preferably set to 700 ppm or more to 10000 ppm or less”; which is within and overlapping the claimed range).
prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Therefore it would have been obvious to one of ordinary skill in the art of flame retardant textiles at the time of filing the invention to modify the phosphorous content of a polyester/phosphorous yarn and yarn density of the resulting textile so as to arrive at a yarn/textile with the desired amount of flame retardance from the phosphor and yarn/textile strength/durability from the polyester.
Regarding the claimed measured test results in claim 13 in comparison to stated national standards, the mere existence of the stated national standards establish a clear case of prima facie obviousness in that it would have been obvious to one of ordinary skill in the art of flame retardant materials at the time of filing the invention to attempt to provide flame retardant materials that pass the stated national standards as materials that pass the national standards will be marked and marketed as superior materials for providing flame retardance.


Examiner’s comments
There is no conflict in using teachings from ‘884 regarding the materials used in the warp or weft yarns.  ‘884 explicitly states their objective as using the FR Polyester/phosphor yarns in the warp yarns or in only one direction of the fabric as opposed to using FR Polyester/phosphor yarns in both the warp and weft yarns.  ‘655 is not using FR type yarns in both the warp and the weft yarns which would be excluded from using a teaching from ‘884.  Also the teaching taken from ‘884 is to modify .
Response to Arguments
Applicant's arguments filed 2/11/2021 have been fully considered but they are not persuasive. 
Remarks regarding newly added percentage limitations are fully addressed in that ‘884 explicitly states, “In the fastener chain according to the invention, the flame retardant polyester fiber is preferably configured at a ratio of 50% or more to 100% or less of the warps (par. 31, ‘Means for solving the problem’).  This citation explicitly discloses claimed “greater than 95% of the warps are FR polyester yarns”.
No other amendments or arguments are offered.
The rejection remains and is considered to be proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732